DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 53, 54, 57-60 and 62.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Applicants' arguments, filed 01/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 53, 54, 57, 59, 60 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 2005/0042686, Feb. 24, 2005) in view of Wang et al. (Neuroprotective Effects of L-serine Against Temporary Cerebral Ischemia in Rats, Feb. 22, 2010), as evidence by Lumen (Nervous Tissue, 2021).
	Cox et al. disclose a method for inhibiting a neurological disorder in a subject by reducing levels of a neurotoxic amino acid or neurotoxic derivative thereof associated with the neurological disorder. The neurotoxic amino acid or neurotoxic derivative thereof can be a glutamate receptor agonist such as a methylated alanine, in particular BMAA (¶ [0008]). BMAA may be present in the central nervous system, including brain tissue and cerebral-spinal fluid. Protein-bound BMAA may be bound to neuroproteins (¶ [0026]). Incorporation of non-protein amino acids such as BMAA may alter tertiary folding of neuroproteins, altering their biological activity (¶ [0057]).The subject may be a human (¶ [0024]). BMAA of cyanobacterial origin accumulates in the Guam food chain, where it is biomagnified by flying foxes who consume BMAA-containing cycad seeds 
	Cox et al. differ from the instant claims insofar as not disclosing wherein the method comprises contacting the subject with L-serine.
	However, Wang et al. disclose investigating the neuroprotective effect of L-serine and finding that L-serine effectively protects the brain from damage (abstract).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Accordingly, it would have been obvious to one of ordinary skill in the art to have contacted the subject in the method of Cox et al. with L-serine since the method comprises providing a neuroprotectant compound and L-serine is a known and effective neuroprotectant as taught by Wang et al. 
	In regards to instant claim 53 reciting inhibiting incorporation of BMAA into one or more proteins, Cox et al. disclose wherein the neuroprotectant compound interferes with BMAA interacting with a target molecule and disclose wherein BMAA has been found to bind to neuroproteins, altering their biological activity. 
	In regards to instant claim 57 reciting wherein the one or more proteins are in the subject’s central nervous system, as discussed above, BMAA may bind to neuroproteins and neuroproteins are in the central nervous system.  

	In regards to instant claims 53 and 59 reciting wherein the subject has ingested BMAA, Cox et al. disclose wherein BMAA may be within a subject by consuming flying foxes containing large amounts of BMAA.

2.	Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 2005/0042686, Feb. 24, 2005) in view of Wang et al. (Neuroprotective Effects of L-serine Against Temporary Cerebral Ischemia in Rats, Feb. 22, 2010) and further in view of Moessler et al. (US 2009/0048172, Feb. 19, 2009).
The teachings of Cox et al. and Wang et al. are discussed above. Cox et al. amd Wang et al. do not disclose ingesting L-serine. 
However, Moessler et al. disclose a dietary supplement, which is useful as a neuroprotective agent and which is applied orally (¶ [0002]). The dietary supplement may comprise amino acids (¶ [0020]). Suitable amino acids include glutamic acid and serine. The amino acids are preferably used in their optically active form, most preferably L-amino acids are used (¶ [0021]). 
prima facie obvious to one of ordinary skill in the art to have L-serine ingested by the subject since this is a known and effective method of administering a neuroprotectant comprising L-serine as taught by Moessler et al.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 53, 54, 57-60 and 62 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612